Case 7:19-mj-01794 Document 1 Filed on 08/01/19 in TXSD Page 1 of 3

AO 9I (Rev. 11/11) Criminal Complaint

UNITED STATES DISTRICT COURT
for the AUG — t 2019

Southern District of Texas

Southem District of Texas
FILED

David J. Bradley, Clerk

 

 

 

United States of America )
" , M
Jose MEDINA-Valencia, YOB: 1969, Mexican )  caseno. AA -7P- [7 GY
Citizen )
)
)
)
Defendant(s)
CRIMINAL COMPLAINT
1, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of May 16, 2019 in the county of Hidalgo in the
Southern District of Texas , the defendant(s) violated:
Code Section Offense Description
Title 21 U.S.C. Section 841 (a) Possession with the intent to distribute in excess of 12.24 kilograms of
Title 21 U.S.C. Section 846 cocaine, a Schedule II Controlled Substance.

Conspiracy to possess with the intent to distribute in excess of 5 kilograms of
cocaine, a Schedule II Controlled Substance.

This criminal complaint is based on these facts:

See Attachment A

@ Continued on the attached sheet.

 

 

Aperovec by AUSA S. OT PIAZZA & Wha 4:50am oO Complainant's signature
“ .
AY, Pain Special Agent Matthew deSaracho, DEA
Printed name and title

Sworn to before me and signed in my presence.

Date foses%/ 29 iy f X60 4

ok Judge’s signature

City arid state: McAllen, Texas Peter E. Ormsby

 

Printed name and title
 

Case 7:19-mj-01794 Document1 Filed on 08/01/19 in TXSD Page 2 of 3

Attachment A

On or about May 16, 2019, agents from the Drug Enforcement Administration (DEA)
and the Texas Department of Public Safety (DPS) were conducting surveillance of a truck tractor
and semi-trailer in McAllen, Texas. Agents observed the driver of the truck tractor meet with |
two Hispanic males in a white pickup truck, in the south end of the tractor parking lot. While
meeting with the two males, agents observed batteries being exchanged from the truck tractor to
a white pickup truck. The truck tractor and semi-trailer was then jump started by the occupants
of the white pickup truck, and left the area. Agents followed the truck tractor to the Sarita Border
Patrol Checkpoint. Upon arriving at the U.S. Border Patrol checkpoint, a U.S. Border Patrol
agent asked and obtained consent from the driver to search behind the driver’s seat of the truck
tractor. During the search of the truck tractor, a U.S. Border Patrol K-9 conducted a non-
intrusive, free air-sniff of the vehicles exterior, and alerted to the presence of possible narcotics
in the cab area of the truck tractor. The driver and the tractor/trailer was then referred to
secondary inspection, during which a U.S. Border Patrol K-9 again alerted to the cab area of the
truck tractor, specifically the battery area of the truck tractor. Upon closer inspection of the
battery compartment, Agents observed four vehicle batteries. Three of the four vehicle batteries
appeared to have been tampered with. Upon opening the three batteries, Agents discovered a
total of ten bundles of a white, powdery substance, weighing approximately 12.92 kilograms,
that field tested positive for cocaine. A traffic stop of the white pickup truck, conducted by
Texas Department of Public Safety Highway Patrol on that same date, identified Jose MEDINA-
Valencia as the driver of the white pickup truck.

On July 31, 2019, agents encountered MEDINA-Valencia following a traffic stop by

‘ Texas Department of Public Safety Highway Patrol. MEDINA-Valencia agreed to speak with

4
Case 7:19-mj-01794 Document 1 Filed on 08/01/19 in TXSD “Page 3 of 3

agents. Agents advised MEDINA-Valencia of his Miranda rights, which he agreed to/waive and
answer questions from agents. During the interview, MEDINA-Valencia made false statements
regarding the events on May 16, 2019. MEDINA-Valencia eventually stated that on May 16,
2019, he met with a tractor/trailer driver, and provided him with batteries that he knew contained
narcotics. The interview was concluded and MEDINA-Valencia was arrested and held pending

an initial appearance before the U.S. District Court Magistrate Judge.
